Citation Nr: 9918470	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-41 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbosacral strain with herniated disc L4/5, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected right knee strain, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for service-
connected right ankle strain, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League




ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1985 to 
January 1987.  There is also evidence that the veteran had 
unverified active military service from April 1982 to April 
1985.  This appeal arises from an October 1994 rating 
decision of the Roanoke, Virginia, regional office (RO) which 
denied increased (compensable) evaluations of the veteran's 
service-connected right knee strain and right ankle strain, 
and which assigned a 10 percent disability rating for his 
service-connected low back disorder.  By a rating action 
dated in October 1997, the 10 percent rating assigned to the 
low back disorder was increased to 40 percent and the 
noncompensable ratings assigned to the right knee strain and 
right ankle strain were each increased to 10 percent.

This matter was Remanded by the undersigned in June 1998 for 
the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans' 
Appeals (Board) for appellate review.

The Board previously noted that the veteran raised the issue 
of entitlement to a total disability evaluation based upon 
individual unemployability in March 1997.  There is no 
indication that the RO has considered this issue.  
Nevertheless, the issue of the veteran's entitlement to a 
total disability evaluation based upon individual 
unemployability is not inextricably intertwined with the 
current appeal.  Again, the issue is referred to the RO for 
the appropriate action.



REMAND

In its June 1998 Remand, the Board indicated that a 
functional capacity evaluation conducted in May 1997 could 
not be relied upon for rating purposes.  It was also observed 
that there was evidence that the veteran had undergone 
examinations of his joints and spine at the Salem VA Medical 
Center (VAMC) in April 1997, but that the reports of those 
examinations were not contained in the claims folder.  The RO 
was therefore requested to obtain copies of the April 1997 
examination reports.  If the reports were unavailable, the 
Board asked that the veteran be scheduled for a new VA 
examination to determine the severity of his service-
connected disabilities.  

In response to a RO inquiry regarding examinations or 
outpatient treatment performed on or about April 1997, the 
Salem VAMC forwarded copies of the aforementioned May 1997 
functional capacity evaluation.  Therefore, it is assumed 
that no other examination was conducted.  Based on this 
response, the RO appears to have filed a request in May 1999 
to have the veteran's low back, right knee, and right ankle 
reexamined.  There is no record that the examinations were 
scheduled and/or conducted.  As VA is required to afford the 
veteran an examination that provides sufficient information 
to rate his disabilities in accordance with the applicable 
rating criteria, this matter must be returned to the RO so 
that the veteran can be scheduled for a VA examination of his 
service-connected disabilities.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).

Moreover, the Board finds the failure to afford the veteran 
the VA examinations effectively countermanded the directions 
provided to the RO in the June 1998 Remand.  In a recently 
issued decision, the U.S. Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Furthermore, the Court held that where 
"the remand orders of the Board . . . are not complied with, 
the Board itself errs in failing to insure compliance."  
Stegall v. West, 11 Vet. App. 268 (1998).  

Further, as part of the June 1998 Remand, the RO was asked to 
obtain and associate with the claims folder the veteran's VA 
vocational rehabilitation and counseling file.  This was 
accomplished.  However, there is no indication that this 
evidence was considered by the RO or addressed in a 
supplemental statement of the case prior to the case being 
sent to the Board.  Thus, the case must be returned to the RO 
for its review of the aforementioned evidence and inclusion 
of the evidence in a supplemental statement of the case.  38 
C.F.R. §§ 19.37, 20.1304 (1998).

Finally, the VA has a duty to assist a claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes the procurement of medical records to which the 
veteran has made reference.  Littke v. Derwinski 1 Vet. App. 
90 (1990).  As this matter is being returned for additional 
medical examinations, the RO should obtain the veteran's 
current medical records pertaining to the treatment of his 
service-connected disabilities.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should verify the veteran's 
active military service prior to April 
24, 1985.

2.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who have treated the 
veteran for his service-connected 
disabilities since May 1994.  All records 
not already included in the claims folder 
should be obtained, to include those from 
the Durham VAMC.  After securing the 
necessary release(s), the RO should 
obtain these records.  Once obtained, all 
records must be associated with the 
claims folder.

3.  The RO should schedule the veteran 
for special VA orthopedic and 
neurological examinations to determine 
the severity of his service-connected 
lumbosacral strain, right knee strain, 
and right ankle strain.  The veteran and 
his representative should be notified of 
the date, time and place of the 
examinations in writing, and the RO 
should advise the veteran that, pursuant 
to federal regulations, failure to report 
for the examination, without good cause 
shown, may result in the denial of his 
claims for increased ratings.  A copy of 
the notification letters should be 
associated with the claims file.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review.

a.  General instructions for the 
examiners:  Such tests as the examiners 
deem necessary should be performed.  The 
examiners should report on the severity 
and all manifestations of the veteran's 
service-connected lumbosacral strain with 
herniated disc L4/5, right knee strain, 
and right ankle strain.

b.  Special instructions for the 
orthopedic examiner:  The examiner should 
provide the answers/findings indicated 
below to each question or instruction 
posed.  No instruction/question should be 
left unanswered.  If the examiner finds 
that it is not feasible to answer a 
particular question or follow a 
particular instruction, he or she should 
so indicate and provide an explanation.

I.  The examiner should be asked to 
state the ranges of motion of the 
lumbar spine, right knee, and right 
ankle in degrees.  Moreover, the 
examiner should state the normal 
ranges of motion of the lumbar 
spine, knee, and ankle in degrees.

II.  The examiner should be asked to 
describe the right knee and state 
whether there are any findings of 
subluxation, locking, swelling, or 
tenderness.  If lateral instability 
or subluxation of the right knee is 
present, it should be described as 
either mild, moderate, or severe.

III.  The examiner should be asked 
to determine whether there is 
weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected lumbar spine, right knee, 
or right ankle disabilities; and, if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

IV.  The examiner should be asked to 
express an opinion on whether pain 
in the low back, right knee, or 
right ankle could significantly 
limit functional ability during 
flare-ups or during periods of 
repeated use.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.

V.  The examiner should describe 
what types of employment activity 
would be limited because of the 
veteran's service-connected 
disabilities and whether or not 
sedentary employment would be 
feasible.

c.  Special instructions for the 
neurological examiner: Any neurological 
complaints or findings attributable to 
the veteran's service-connected 
lumbosacral spine strain with herniated 
disc L4/5 should be identified.  The 
examiner should state whether the veteran 
suffers from recurring attacks of 
intervertebral disc syndrome, and if so, 
the degree of intermittent relief he 
experiences between those attacks.  The 
examiner should further state whether any 
intervertebral disc syndrome that may be 
present results in incapacitating 
episodes and the total duration of any of 
these episodes.

The examiner should also be asked if 
there is evidence that the veteran has 
sciatic neuropathy with characteristic 
pain attributable to the service-
connected back disability.  If so, the 
examiner should state whether the sciatic 
neuropathy results in demonstrable muscle 
spasm, absent ankle jerk, or any other 
neurological finding.

The examiner should describe what types 
of employment activity would be limited 
because of the veteran's service-
connected low back disability and whether 
or not sedentary employment would be 
feasible.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all test reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

5.  When the above development has been 
completed, the veteran's claim should be 
reviewed by the RO.  All evidence 
received since the October 1997 rating 
decision must be considered.  
Consideration must also be given to 38 
C.F.R. §§ 4.40 and 4.45 and the 
provisions of DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and VAOPGCPREC 36-97 
(Dec. 12, 1997) (where the VA Office of 
General Counsel determined that 
Diagnostic Code 5293 (intervertebral disc 
syndrome) involved loss of range of 
motion and, therefore, that sections 4.40 
and 4.45 should be applied when a 
veteran's disability is rated under that 
diagnostic code).  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. § 
3.655 if appropriate.  The veteran and 
his representative should be given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
medical information and afford due process.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


